
	
		I
		112th CONGRESS
		2d Session
		H. R. 5942
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Price of Georgia
			 (for himself, Mr. Kind, and
			 Mr. Ross of Arkansas) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal certain changes to contracts with Medicare
		  Quality Improvement Organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Quality Improvement Organization
			 Program Restoration Act.
		2.Repeal of changes
			 to contracts with Medicare QIOsSection 261 of the Trade Adjustment
			 Assistance Extension Act of 2011 (relating to contracts with Quality
			 Improvement Organizations) is repealed and the provisions of law amended by
			 such section are restored as if such section had never been enacted.
		3.Quality
			 improvement fundingSection
			 1159 of the Social Security Act (42 U.S.C. 1320c–8) is amended—
			(1)by striking
			 Expenses incurred and inserting (a) Expenses
			 incurred; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)(1)With respect to any
				3-year period for which 3-year contracts are entered into under this part for
				contract periods beginning on or after August 1, 2014, and ending on or before
				July 31, 2021, the aggregate amount of funds payable during any such 3-year
				period for such contracts shall not exceed $1,674,000,000.
						(2)For any contract period beginning on
				or after August 1, 2014, at least 80 percent of the funds to carry out this
				part shall be expended to directly fund the contracts with utilization and
				quality control peer review organizations under section 1153(b).
						(3)In order to reduce spending of the
				amount in paragraph (1) by $330,000,000, for the period beginning on October 1,
				2014, and ending on September 30, 2021, the aggregate amount of funds payable
				for contracts under this part shall be reduced by
				$330,000,000.
						.
			
